DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 01/07/2021 in response to the Non-Final Office Action mailed 10/08/2020 has been entered.  
	Claims 1-3 and 5-21 are currently pending in U.S. Patent Application No. 16/460,058.

Response to 35 USC § 112 Rejections
In view of the foregoing amendments, that claim rejection under 35 U.S.C. 112(b) to claim 15 as previously presented, is withdrawn.  

Response to Arguments/Remarks
	Rejections to the claims under 35 U.S.C §103 in view of Adhami et al. (US 9,367,677) as modified by Tsou (US 2016/0112414), have been overcome in view of those amendments drawing from limitations of claims 4 and 11 (to include intervening claim 9 for the case of claim 11), previously identified as Allowable Subject Matter in page 19 of the Non-Final Office Action dated 10/08/2020.

Allowable Subject Matter and Reasons for Allowance
Claims 1-3 and 5-21 are allowable. 

The following is an examiner's statement of reasons for allowance:



Additionally Cited References:
Additionally cited references (see attached PTO-892) otherwise not discussed above have been made of record in view of the manner in which they evidence the general state of the 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669